 



Exhibit 10.2
TERMINATION AGREEMENT
     This TERMINATION AGREEMENT (this “Agreement”) is made and entered into as
of November 22, 2005 by and among COLLEGIATE PACIFIC INC., a Delaware
corporation (“Parent”), CP MERGER SUB, INC., a Delaware corporation and direct
wholly owned subsidiary of Parent (“Merger Sub” and, together with Parent, the
“Collegiate Pacific Parties”), and SPORT SUPPLY GROUP, INC., a Delaware
corporation (“SSG” and, together with the Collegiate Pacific Parties, the
“Parties,” and each, a “Party”).
RECITALS
     WHEREAS, Collegiate Pacific, Merger Sub and SSG entered into an Agreement
and Plan of Merger, dated as of September 7, 2005 (the “Merger Agreement”); and
     WHEREAS, pursuant to Section 7.1(a) of the Merger Agreement, Parent and SSG
have agreed to terminate the Merger Agreement pursuant to the terms and
conditions hereof.
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the Parties agree as follows:
1.  Termination.
          (a) Pursuant to Section 7.1(a) of the Merger Agreement, effective as
of the date hereof, the Parties do hereby terminate the Merger Agreement, and
the Merger Agreement is void and of no further force and effect except as
provided in Section 7.2 of the Merger Agreement; provided, however that for
purposes of this Agreement, all references to the “Agreement” in Article VIII of
the Merger Agreement shall apply to this Agreement mutatis mutandis.
          (b) Parent, Merger Sub and SSG agree that, notwithstanding any
provision of the Merger Agreement that may be to the contrary, no Party shall
have any liabilities to any other Party for any breach or alleged breach of the
Merger Agreement, including without limitation any willful or intentional breach
thereof. Each Party agrees never to institute directly or indirectly any action
or proceeding of any kind against any other Party based on or arising out of the
negotiation, execution, performance or breach of the Merger Agreement.
     2. Reimbursement of Fees and Expenses. Parent agrees to reimburse SSG for
all fees and expenses reasonably incurred by SSG in connection with the Merger
Agreement, this Agreement and the Merger (including, without limitation, all
fees and expenses of counsel, accountants, financial advisors, experts and
consultants, “Expenses”) in an amount not to exceed $350,000 promptly upon
receipt from the Company of invoices or receipts reflecting such Expenses. The
payments pursuant to this Section 2 shall be in full and final satisfaction of
the Collegiate Pacific Parties’ obligations under the Merger Agreement.
     3. Authority. Each Party represents and warrants to the others that it is
duly authorized to execute and deliver this Agreement, that no further corporate
authorizations (including any stockholder approvals) are required for such
party’s execution, delivery and

 



--------------------------------------------------------------------------------



 



performance of this Agreement, and that this Agreement is a valid and binding
obligation of such Party enforceable in accordance with its terms.
     4. Expenses and Fees. Subject to Section 2 hereof, Parent and Merger Sub,
on one hand, and SSG, on the other hand, shall bear their respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and in any way relating to the Confidentiality Agreements (as defined
in the Merger Agreement), the Merger Agreement or the transactions contemplated
therein.
     5. Specific Performance. The Parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
The Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers or agents as of the date first
written above.

                  COLLEGIATE PACIFIC INC.    
 
           
 
  By:             /s/ Adam Blumenfeld    
 
           
 
  Name:     Adam Blumenfeld    
 
  Title:     President    
 
                CP MERGER SUB, INC.    
 
           
 
  By:             /s/ Mike Blumenfeld    
 
           
 
  Name:     Mike Blumenfeld    
 
  Title:     Chief Executive Officer    
 
                SPORT SUPPLY GROUP, INC.    
 
           
 
  By:             /s/ Terrence M. Babilla    
 
           
 
  Name:     Terrence M. Babilla    
 
  Title:     President and Chief Operating Officer    

 